Citation Nr: 1118051	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  09-23 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with anxious and depressed mood.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1967 to March 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the RO in Milwaukee, Wisconsin, which granted service connection for an adjustment disorder with anxious mood and assigned this disability a 10 percent rating.  

During the pendency of the appeal, an increased rating of 30 percent for the Veteran's adjustment disorder with anxious mood was assigned by rating decision dated in June 2009.  This increase is effective April 8, 2008, the date of the Veteran's claim for service connection.  Because the increased evaluation does not represent a grant of the maximum benefits allowable under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9440 (2010), the Veteran's claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

Service connection for PTSD with anxious and depressed mood was granted in an August 2010 rating decision.  The RO continued the 30 percent rating for the Veteran's service-connected psychiatric disorder, taking into account the Veteran's newly service-connected PTSD.  Indeed, the RO found that the diagnosis of PTSD was simply a revision of the previous diagnosis of adjustment disorder.  In this regard, the September 2008 VA examination report reflecting this diagnosis indicates that it was based on symptoms which were found to be subclinical features of PTSD.  Thus, the evaluation of the Veteran's PTSD with anxious and depressed mood encompasses those symptoms previously diagnosed as an adjustment disorder. 


FINDING OF FACT

The Veteran's service-connected PTSD with anxious and depressed mood is productive of mild occupational and social impairment due to moderate symptoms such as nightmares, sleep disturbance, intrusive memories, exaggerated startle response, hypervigilance, avoidance behavior, a slight decrease in abstract thinking, and depression. 


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.3, 4.130, Diagnostic Code 9411 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.


I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), the Court observed that a claim of entitlement to service connection consists of five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements in initial rating cases.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2006).  

Here, prior to the initial rating decision in this matter, an April 2008 letter informed the Veteran of all five elements of service connection, gave examples of the types of evidence the Veteran could submit in support of his claim, and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.  Therefore, the Board concludes that the duty to notify has been satisfied.  See Dingess, 19 Vet. App. at 484; see also Goodwin v. Peake, 22 Vet. App. 128, 136 (2008) (holding that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service- connection claim has been proven and thus section 5103(a) notice is no longer required because the purpose that the notice is intended to serve has been fulfilled).

The VCAA further provides that VA has a duty to assist the veteran in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty includes assisting him in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.

The Board concludes that the duty to assist has been satisfied.  The Veteran's service treatment records, VA medical records, and private treatment records are in the claims file.  The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claim.  Therefore, the Board concludes that the duty to assist has been satisfied with respect to obtaining relevant evidence on the Veteran's behalf.  See id.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2010); Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a new VA examination must be conducted.   See 38 C.F.R. § 3.327(a); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Here, appropriate VA psychiatric examinations were performed in July 2008 and July 2010.  The Board finds that these examinations are adequate for rating purposes, as the examiners reviewed the claims file, discussed the Veteran's medical history, examined the Veteran, and described the Veteran's disability in sufficient detail to enable the Board to make a fully informed decision on this claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green, 1 Vet. App. at 124).  

The Veteran has not stated and there is no other evidence indicating that there has been a material change in the severity of the Veteran's service-connected psychiatric disorder since he was last examined in July 2010.  See 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr, 21 Vet. App. at 312.   

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Increased Rating

The Veteran contends that he is entitled to an initial disability rating in excess of 30 percent for his service-connected PTSD with anxious and depressed mood.  For the reasons that follow, the Board concludes that an increased rating is not warranted.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2010).

The Board notes that the Court has distinguished a new claim for an increased rating of a service-connected disability from a case where the veteran expresses dissatisfaction with an initial rating of a disability that has just been service- connected.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In the latter case, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  Id.  

The Veteran's service-connected PTSD with anxious and depressed mood has been evaluated as 30 percent disabling under the General Rating Formula for Mental Disorders, which assigns ratings based on particular symptoms and the resulting functional impairment.  See 38 C.F.R. § 4.130, DC 9411.  The Board notes that the General Rating Formula governs the evaluation of all service-connected mental health disorders.  Thus, although the Veteran's adjustment disorder had been rated under DC 9440 prior to the grant of service connection for PTSD, which is rated under DC 9411, the rating criteria are the same under both diagnostic codes.  See 38 C.F.R. § 4.130.  Under the provisions for rating psychiatric disorders, a 30 percent rating requires:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events).

A 50 percent disability rating requires:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating requires:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting; inability to establish and maintain effective relationships.)

A 100 percent disability rating requires:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, DC 9411. 

The Court has held that the symptoms associated with each rating in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  See id.  Rather, VA must consider all symptoms of a claimant's condition that affect his occupational and social impairment, including, if applicable those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See Mauerhan, 16 Vet. App. at 443.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Id.  In this regard, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (2010).  While VA considers the level of social impairment, it shall not assign an evaluation based solely on social impairment.  Id.

In evaluating psychiatric disorders, VA also considers a claimant's Global Assessment Functioning (GAF) scores, which are based on a scale set forth in the DSM-IV reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996); DSM-IV.  According to DSM-IV, a score of 71-80 is appropriate when, "[i]f symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social occupational, or school functioning (e.g., temporarily falling behind in schoolwork))."  A score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  A score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 31-40 indicates "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)."  Id.

While an examiner's classification of the level of psychiatric impairment reflected in the GAF score assigned is probative evidence of the degree of disability, such a score is by no means determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria.  See 38 C.F.R. §§ 4.2, 4.126 (2010); VAOPGCPREC 10-95 (March 31, 1995).  Rather, VA must take into account all of the Veteran's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the moment of examination.  See 38 C.F.R. § 4.126.

The Board now turns to a discussion of the relevant evidence of record.  The July 2008 VA examination report reflects that the Veteran had been married to his current spouse for thirty eight years.  They had two sons and the Veteran reported having almost daily contact with them.  They also lived with a seventeen-year-old granddaughter.  The Veteran further reported having daily contact with one of his brothers and socializing with several close friends on a regular basis.  In terms of the Veteran's occupational history, the Veteran reported that he worked as a press operator for thirty two years until his retirement in 2002.  The Veteran currently volunteered as a driver in a van transport business for the handicapped owned by one of his sons.  In this capacity, the Veteran generally worked four days or less a week and for two to three hours a day.  The Veteran also volunteered as a janitor at his local church for about fifteen hours each week.  His janitorial duties included mopping the floors, cleaning the restroom, dusting, and cutting the grass.  Other activities included repairing and tinkering with motor vehicles as a hobby.  

With respect to the Veteran's current symptoms, the Veteran reported having trouble sleeping, stating that he had nightmares about his experiences in Vietnam and woke up several times at night.  He further reported "hyper startle" response, such as getting scared by a car backfiring.  The Veteran also avoided watching movies about the Vietnam War or other war movies.  He stated that he liked to be by himself and not "be bothered."  On mental status examination, the Veteran's speech was clear and understandable, with no evidence of hallucinations, delusions, loosening of associations, or other symptoms of psychosis.  The Veteran did not appear to be anxious or depressed during the interview.  The Veteran did demonstrate a slight decrease in his abstract thinking and capacity to perceive the similarities or differences between two concepts.  Otherwise, the Veteran demonstrated excellent reality, accuracy, and orientation, immediate and short-term recall, attention and concentration, calculation ability, social judgment, and a general fund of information.  The examiner found that the examination was "generally unremarkable" apart from the decrease in abstract thinking and ability to perceive the similarities or differences between two concepts.  In total, the Veteran's mental processes and memory function remained intact and well-preserved.  

The examining psychologist diagnosed the Veteran with chronic adjustment disorder with anxiety.  The examiner found that the Veteran's adjustment disorder caused mild impairment in his social and occupational functioning based on the Veteran's occupational history, current volunteer activities, social life with family and friends, and the findings made on clinical examination.  The examiner assigned the Veteran's adjustment disorder a GAF score of 74. 

A September 2008 statement by the Veteran's wife reflects that the Veteran had become more withdrawn over the years and would sometimes just stare into space.  She stated that the Veteran preferred sleeping in a separate bedroom.  She described the Veteran as being angry and very nervous, and stated that he jumped at noises. 

An undated private mental health evaluation report received by VA in October 2008 reflects that the Veteran reported symptoms of depression, anger, anxiety, sleep deprivation, nightmares, hypervigilance, strange thoughts, and abusive outbursts. 

A March 2009 VA treatment record reflects that the Veteran reported getting only three to four hours of sleep per night.  He stated that he had flashbacks of traumatic experiences from the Vietnam War.  No abnormalities were noted on mental status examination.  The Veteran's flow of thought and concentration were found to be normal.  His affect was full.  A GAF score of 51-60 was assigned, which indicated moderate symptoms according to the treating provider. 

Another March 2009 VA treatment record reflects that the Veteran reported having intrusive imagery of his in-service trauma which left him "episodically" depressed for a couple of hours.  No abnormalities were noted on mental status examination.  The Veteran's thought process and content were found to be normal and coherent.  The Veteran's mood was euthymic.  The treating psychologist diagnosed the Veteran with chronic PTSD and assigned a GAF score of 60. 

The July 2010 VA examination report reflects that the Veteran reported feeling increasingly nervous, depressed, hypervigilant, and guarded.  He stated that loud noises such as fireworks scared him, and that he continued to have difficulty sleeping and nightmares.  He also reported emotional numbing.  He related that frequently he needed to sit down in a quiet place alone in order to compose himself.  He stated that this need to be alone more of the time had a negative impact on his relationship with his wife.  He also stated that in his volunteer work as a driver for his son's transportation business, he could no longer tolerate driving children and only drove adults.  On mental status examination, the Veteran's speech was clear and thinking was logical and linear.  His affect appeared to be slightly flat and his mood showed both depression and anxiety.  The examining psychologist diagnosed the Veteran with PTSD with anxious and depressed mood.  The examiner stated that both the PTSD and depression were secondary to the Veteran's military experiences.  The examiner found that the Veteran's psychiatric symptoms caused mild impairment in occupational functioning, as indicated by the Veteran's intolerance of driving children for his son's van service.  A GAF score of 58 was assigned. 

In carefully reviewing the record, the Board finds that the Veteran's service-connected PTSD with anxious and depressed mood has not met the criteria for a rating in excess of 30 percent at any point during the period on appeal.  With respect to the criteria for a 50 percent rating, there is no evidence showing that the Veteran has occupational and social impairment with reduced reliability and productivity due to his PTSD and depression.  See 38 C.F.R. § 4.130, DC 9411.  Rather, the evidence shows that the Veteran retired in 2002 after working for thirty-two years in the same job, and that the Veteran currently spends his time volunteering as a driver for his son's business and as a janitor for his church, and also works on motor vehicles as a hobby.  Apart from the Veteran's stated intolerance of driving children for his son's business, there is no evidence showing that the Veteran is otherwise limited in his ability to work due to his psychiatric disorder.  Likewise, although the Veteran and his wife have reported some difficulty in their relationship due to the Veteran's social withdrawal and desire to sleep in a separate bedroom, the Veteran is close with his sons, whom he sees daily, and also regularly visits with several close friends and a brother.  Indeed, both VA examination reports reflect that the Veteran had only mild impairment in occupational and social functioning due to his PTSD and depression.  This degree of impairment most closely accords with a 30 percent rating, which is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  See id.  Thus, based on the foregoing, the Board finds that the Veteran's mild occupational and social impairment due to PTSD and depression is not severe enough to warrant a 50 percent rating.  See id.

Moreover, the Board finds that the Veteran's PTSD symptoms are not equivalent in severity to the symptoms associated with a 50 percent rating.  In this regard, the evidence of record shows that the Veteran suffers from nightmares, sleep impairment, intrusive thoughts, hypervigilance, avoidance behavior, exaggerated startle response, anxiety, anger outbursts, and depression.  The Veteran has also been found to have a slightly flattened affect and a slight impairment in abstract thinking.  However, because the Veteran's PTSD symptoms and depression have not resulted in more than mild occupational and social impairment, the Board finds that they are not equivalent in severity to the symptoms associated with a 50 percent rating.  See id; see also Mauerhan v. Principi, 16 Vet. App. 436, 442.  

There is no evidence showing that the Veteran has circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex command, impairment of short- and long-term memory, impaired judgment, or difficulty in establishing and maintaining effective work and social relationships.  See id.  On mental status examinations, the Veteran's speech, thought process, and memory have consistently been found to be normal.  Accordingly, the Board finds that the criteria for a 50 percent rating have not been met.  See 38 C.F.R. § 4.130.  

The Board acknowledges that a flattened affect and impairment in abstract thinking are symptoms explicitly associated with a 50 percent rating.  See id.  However, the fact that the Veteran's flattened affect and impairment of abstract thinking have been characterized as "slight" weighs against a finding that these symptoms are equivalent in severity to the symptoms associated with a 50 percent rating, especially in light of the fact that no more than mild occupational and social impairment have been shown.  In order to establish entitlement to a 50 percent rating, the evidence must show that the Veteran's symptoms result in reduced reliability and productivity, which is not the case here.  See id.  Moreover, the fact that the Veteran has been found at times have one or more symptoms associated with a 50 percent rating or higher, such as a flattened affect, does not warrant the automatic assignment of that rating when the Veteran's overall level of disability and functional impairment, as shown by the treatment records and examination reports over the period of this appeal, more closely approximates the assignment of a 30 percent rating.  See 38 C.F.R. § 4.126(a).  

The Board also finds that the criteria for a 70 or 100 percent rating have not been met.  There is no evidence showing total occupational and social impairment, or occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  See 38 C.F.R. § 4.130.  Rather, as discussed above, the evidence shows only mild occupational and social impairment.  This degree of impairment is not sufficient to warrant a 70 percent or 100 percent rating.  See id.  Moreover, there is no evidence showing that the Veteran has any of the symptoms associated with a 70 percent rating, such as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting; inability to establish and maintain effective relationships).  See id.

Likewise, there is no evidence showing that the Veteran has any of the symptoms associated with a 100 percent rating, including gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See id.

For the reasons discussed above, the Board finds that the Veteran's psychiatric symptoms are not equivalent in severity to the symptoms associated with a 70 percent or 100 percent rating, as they are productive of only mild occupational and social impairment.  Thus, the criteria for a 70 or 100 percent rating have not been met.

The Board notes that the Veteran has been assigned GAF scores of 74, 51-60, 60, and 58.  These scores show mild to moderate symptomatology or functional impairment and thus are in keeping with the assignment of a 30 percent rating.  See DSM-IV. 

As discussed above, there is no evidence showing that the Veteran is entitled to a rating in excess of 30 percent at any point during the period on appeal.  Although the Veteran's GAF scores have decreased since the September 2008 VA examination report, and the Veteran reported increasing symptomatology at the July 2010 VA examination, the criteria for a rating in excess of 30 percent have still not been met at any point during the pendency of this claim, for the reasons discussed above.  Thus, staged ratings are not appropriate.  See Fenderson, 12 Vet. App. at 126. 

The Board has considered whether to  address the issue of a total disability rating based on individual unemployability (TDIU).  See 38 C.F.R. §§ 3.340, 4.16 (2010).  The Court has held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel of that claim for an increased rating is the issue of whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.  Here, the Veteran has not stated and there is no evidence of record indicating that the Veteran is unable to work by virtue of his service-connected PTSD with anxious and depressed mood.  As such, the issue of entitlement to TDIU will not be considered in this decision.  See id.

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2010); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  The Board finds that referral for extraschedular consideration is not warranted.  The Veteran's service-connected PTSD with anxious and depressed mood is contemplated and reasonably described by the rating criteria.  See id.  As shown in the above discussion, the Veteran does not have symptoms associated with this disability that have been left uncompensated or unaccounted for by the assignment of a schedular rating.  See Thun, 22 Vet. App. at 115.  Accordingly, the Board finds that there is no evidence indicating that the Veteran's psychiatric disorder presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  As such, in the absence of a threshold finding that the schedular criteria are inadequate in the present case, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 115.  However, the Board notes that no such related factors have been shown.  Therefore referral for extraschedular consideration is not warranted.  See id.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to an initial rating in excess of 30 percent for PTSD with anxious and depressed mood is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to an initial rating in excess of 30 percent for PTSD with anxious and depressed mood is denied. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


